Citation Nr: 1451112	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's coronary artery disease (CAD) for the period on and after November 1, 2012.  

2.  Entitlement to special monthly compensation at the housebound rate for the period on and after November 1, 2012.  


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1968 to July 1972; from February 1985 to August 1987; and from September 1987 to August 1989.  He served in the Republic of Vietnam and was awarded both the Combat Action Ribbon and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Lincoln, Nebraska, Regional Office (RO) which granted service connection for CAD; assigned a 100 percent schedular evaluation for the period from July 21, 2002, to October 31, 2002, and a 30 percent evaluation for the period on and after November 1, 2002, for that disability; and granted special monthly compensation based at the housebound rate for the period from July 21, 2002, to October 31, 2002.  In March 2013, the Board remanded the issues of entitlement to an evaluation in excess of 30 percent for the Veteran's CAD for the period on and after November 1, 2012, and special monthly compensation at the housebound rate for the period on and after November 1, 2012 to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In its March 2013 decision, the Board referred the Veteran's September 2011 informal claim of entitlement to special monthly compensation based on the need for regular aid and attendance to the AOJ for adjudication.  In a September 2013 supplemental statement of the case (SSOC), the RO denied special monthly compensation based on the need for regular aid and attendance.  In no case will a SSOC be used to announce decisions by the RO on issues not previously addressed in a statement of the case (SOC).  See 38 C.F.R. § 19.31(a) (2014).  Therefore, the issue of entitlement to special monthly compensation based on the need for regular aid and attendance is again referred to the AOJ for appropriate action.  


REMAND

In its March 2013 Remand Instructions, the Board directed, in pertinent part, that:

After the above development has been completed, and the relevant records associated with the Veteran's claims file, please schedule the Veteran for a VA examination for his cardiac disease at the Lincoln, Nebraska, VA facility.  ...

Initially, the Lincoln examiner must determine whether physical examination and testing are medically advisable.  If testing for METS or ejection fraction are (sic) medically contraindicated, the examiner must clearly state that.  If such testing is not medically advised, the examiner should provide an estimate of METS capacity.  

If testing is allowable, take appropriate steps to achieve such.  Options may include but are not limited to) testing at the Lincoln VA facility, a fee-basis examination, or scheduling an appointment at the Omaha VA facility.  VA must explain the option selected.  

If the Veteran refuses examination in any respect, such must be documented in the file, to include reporting of his reasons for such.  (emphasis added).  

The Veteran was subsequently afforded a June 2013 VA cardiac examination.  The examination report reflects that: "no response provided" as to whether METS testing was conducted; the Veteran was afforded an "interview-based METs test;" the examiner reported no specific METS capacity; and the physician indicated that the Veteran "has had no symptoms since his stent 2002" and "the Veteran denies experiencing symptoms with any level of physical activity."  

The June 2013 examination report did not indicate why METS testing could not be performed for medical reasons and does not provide an estimate of METS capacity.  The action requested by the March 2013 Board Remand has not been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA clinical documentation dated after July 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As entitlement to special monthly compensation at the housebound rate is based upon the evaluations assigned for the Veteran's service-connected disabilities, that issue is inextricably intertwined with the issue of the evaluation of his CAD.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his CAD after July 2013 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2013.  

3.  Refer all relevant medical records, including those in the claims folders, to the examiner who conducted the June 2013 VA cardiac examination.  If the physician is no longer employed by VA, the records should be referred to an appropriate physician for review.  The examiner should clarify why METS testing was not conducted and provide an estimate of the Veteran's METS capacity.  A rationale for all opinions should be provided.  
4.  Then readjudicate the issues of entitlement to an evaluation in excess of 30 percent for the Veteran's CAD for the period on and after November 1, 2012, and special monthly compensation at the housebound rate for the period on and after November 1, 2012.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

